 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDby secret ballot was conducted under the direction and super-vision of the Regional Director for the Fifteenth Region amongthe employees of the Employer in the unit found appropriateby the Board. Upon the conclusion of the election, the partieswere furnished a tally of ballots, which showed that of 3 validvotes counted, 2 were for, and 1 was against, the Joint Peti-tioners.All individuals who were employed at the time of theelection voted and had their votes counted. On December 11,1953, the Employer filed timely objections to the election. Afteran investigation, the Regional Director, on January 22, 1954,issued and duly served upon the parties his report on objections,finding that the Employer's objections that the election was notrepresentative lacked merit and recommending that they beoverruled and anappropriate certification issued. The Employerfiled timely exceptions to the Regional Director's report onobjections. The Petitioners filed an answer to the Employer'sobjection.In its objections, the Employer alleged that the election wasnot representative because the normal complement of employeesis 5 and there were only 3 employed on the date of the election.All 3 voted. In view of the total number of employees possiblyinvolved, we find no merit to the Employer's contentions.'As it appears from the tally of ballots that the Petitionershave secured a majority of the valid votes cast in the election,we shall certify the Petitioners as the bargaining representativeof the employees in the appropriate unit.[The Board certified Pine Tree Lodge 1983, InternationalAssociation of Machinists,AFL, and LocalUnion No.5, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,AFL, as thedesignated colective-bar-gaining representative of the employees of the Employer in theunit found appropriate.]2NorthwestPacking Co., 65 NLRB 890, on which the Employer relies is clearly dis-tinguishable. In that case the Board held that an election was not representative when only18 percent of the eligible voters participated and the margin between 2 rival unions wasonly 1 percent. Here, all eligible voters participated and the number of those eligible repre-sents a majority of the possible number of employees.SEATTLE BAKERS BUREAU, INC.andCONGRESS OF INDUS-TRIAL ORGANIZATIONS. Case No. 19-CA-810.March30, 1954DECISION AND ORDEROn June 18, 1953, Trial Examiner James R. Hemingway issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices, and recommending that it cease and de-108 NLRB No. 22. SEATTLE BAKERS BUREAU, INC.105sist therefrom and take certain affirmative action, as set forthin the copy of the Intermediate Report attached hereto. There-after, the Respondent filed exceptions to the Intermediate Reportand a supporting brief.On August 25, 1953, the Board remanded the case for furtherhearing on specified issues.'On December 1, 1953, Trial Exam-inerWallace E. Royster issued his Supplemental Report, a copyof which is attached, in which he made additional findings offact. Thereafter, the Respondent filed exceptions to the Supple-mental Report and a supporting brief. The Union also filed abrief.2The Board has reviewed the rulings madebythe Trial Exam-iners at the hearings and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report and Supplemental Report,the exceptions and briefs, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendationsof the Trial Examiners with the following modifications:3On April 21, 1953, the Board issued its Supplemental Decision,Order, and Certification of Representatives4 in which the Unionwas certified, pursuant to an election,' as the exclusive bar-gaining representative of the employees employed by theRespondent in an appropriate unit. On April 28, 1953, theRespondent refused to bargain, upon request, with the Union withrespect to the employees in this unit, asserting as a defense thatthe election was erroneously directed because a contract be-tween the Respondent and Bakers Union Local No. 9, AFL,which was in effect at the time of the filing of the petition in therepresentation case, should have been held a bar to the petition.The Board has reexamined its decision in the representationcase and finds that at the time of its issuance that decision wasconsistent with the contract-bar policies of the Board then ineffect. Inasmuch as the election was properly directed at thetime such Decision and Direction of Election was issued, wefind that the certification of the Union is valid,6 and that theUnion was at all times since April 21, 1953, the exclusive repre-sentative of the Respondent's employees in the unit found appro-priate in the representation case. We find, further, in agreement'On November 5, 1953, the Board issued an amendment to its order remanding the caseforfurtherhearing,which amendment directed that the Trial Examiner conducting thehearing on remand make findings of fact with regard to the issues specified in such order.2The Respondent has filed a motion to strike the Union's brief, alleging, inter alia. thatitrefers to evidence not contained in the record. We will deny the motion to strike butwill disregard the brief to the extent that it referes to evidence not in the record.3The Union's request for oral argument is hereby denied, as the record, the exceptions,and briefs, in our opinion, adequately present the issues and the positions of the parties.4Seattle Bakers Bureau, Inc., 104 NLRB 270.5 This election was held pursuant to a Decision and Direction of Election issued on December23, 1952. 101 NLRB 1344.6 The Board finds it unnecessary at this time to decide whether it would reach a differentresult on the contract-bar issue were the representation case before it for initial decisionat this time. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the Trial Examiner, that the Respondent refused to bargainwith the Union on and after April 28, 1953, thereby violatingSection 8 (a) (1) and (5) of the Act.ORDERUpon the entire record in the case and pursuant to Section 10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that the Respondent,SeattleBakers Bureau, Inc., its members, officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Congress of Indus-trialOrganizations as the exclusive representative of all em-ployees in the bargaining unit described below with respect torates of pay, hours of employment, and other conditions ofemployment, and, if an understanding is reached, embody suchunderstanding in a signed agreement.The bargaining unit is:All employees employed as foremen, dough mixers, ovenmen,mouldermen, machinemen, benchhands, control-room men, job-bers, bakers, and helpers; but excluding guards, professionalemployees, and supervisors as defined in the National LaborRelations Act, as amended, machinists, engineers, clericals,office employees, driver-salesmen, special delivery drivers,over-the-road transport drivers, deliverymen, semi-truck-and-trailer drivers, loaders, checkers, wrappers, deliverymenfor retail bakeries, stockmen and flour blenders, assistantstockmen and flour blenders, men in charge of miscellaneoushelp,miscellaneous help, floorladies, assistant floorladies,machine operators, experienced girls, beginners, and all otheremployees.(b) In any manner interfering with the efforts of Congress ofIndustrial Organizations to bargain collectively with it on behalfof the employees in the aforesaid unit.2.Take the following affirmative action, which the Boardfinds will effectuate the policies of the Act:(a)Upon request, bargain collectively with Congress ofIndustrialOrganizations as the exclusive representative ofitsemployees in the appropriate unit described above, and,in the event that an understanding is reached, embody suchunderstanding in a signed agreement.(b) Post at the places of business of each of its membersin the Seattle, Washington, area copies of the notice attachedheretomarked "Appendix A."7 Copies of said notice, to befurnished by the Regional Director for the Nineteenth Region,shall, after having been signed by the Respondent's represent-ative, be posted by the Respondent immediately upon receiptthereof and maintained by it for a period of sixty (60) con-7 In the event that this Order is enforced 4y a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." SEATTLEBAKERS BUREAU, INC.107secutive days thereafter in conspicuous places, including allplaceswhere notices to employees are customarily posted.Reasonable steps shall betakenbytheRespondentto insure thatsaid notices are not altered,defaced,or covered by any othermaterial.(c)Notify theRegional Director for the Nineteenth Region, inwriting, within ten (10)days from the date of thisOrder, whatsteps the Respondent has taken to comply herewith.APPENDIX APursuant to a Decision and Order of the National Labor Re-lationsBoard, and in order to effectuate the policies of theNational Labor Relations Act, as amended, we hereby notifyour employees that:WE WILL bargain collectivelyupon requestwith theCongress of Industrial Organizations as the exclusive rep-resentative of all employees in the bargaining unit describedbelow with respect to rates of pay, hours of employment,and other conditions of employment and, if an understandingis reached,embody such understanding in a signed agree-ment. The bargaining unit is:All employees employed as foremen, doughmixers,ovenmen, mouldermen,machinemen,benchhands, con-trol-room men, jobbers,bakers, and helpers; but ex-cluding guards,professional employees,and super-visors as defined in the National Labor Relations Act,as amended,machinists,engineers,clericals, officeemployees, driver-salesmen,special delivery drivers,over-the-road transport drivers, delivery men, semi-truck-and-trailer drivers, loaders,checkers, wrap-pers, deliverymen for retail bakeries, stockmen andflour blenders,assistant stockmen and flour blenders,men in charge of miscellaneous help, miscellaneoushelp, floorladies,assistant floorladies,machine op-erators, experienced girls, beginners and all otheremployees.WE WILL NOTinterfere in any manner with the effortsof Congress of Industrial Organizations to bargain collec-tively on behalf of the employees in the aforesaid unit.SEATTLE BAKERS BUREAU, INC., onbehalf of ...........................................Employer.Dated ................By....................................................(Representative)(Title)This notice must remain posted for(60) days fromthe datehereof, and must not be altered, defaced,or covered by anyother material. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDIntermediate Report and Recommended OrderSTATEMENT OF THE CASECongress of Industrial Organizations, herein called the Union, filed a charge on April30, 1953,against Seattle Bakers Bureau,Inc., herein called the Respondent Upon such charge,the Regional Director for the Nineteenth Region of the National Labor Relations Board, hereincalled the Board, on behalf of the General Counsel for the Board, issued a complaint on May5, 1953, alleging that the Respondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (a) (1) and (5) and Section 2 (6) and (7) ofthe National Labor Relations Act, as amended, 61 Stat. 136, herein called the Act. Copies of thecharge,complaint,and notice of hearing were served on the parties.Pursuant to such notice, a hearing was held in Seattle, Washington, on May 21, 1953, beforeme as the duly designated Trial Examiner. At the opening of the hearing, counsel for theGeneral Counsel, hereinafter called General Counsel, moved to amend the wording of the firstparagraph of the complaint in minor respects.The motion was granted.He also moved to amendthe sixth paragraph of the complaint by insertion of three additional words. This motion waslikewise granted. At the conclusion of the hearing the parties waived oral argument, but theRespondent asked and was granted until June 10, 1953, to file a brief A brief was received onthat date and has been considered.The complaint, as amended, in substance alleged that during the period between January 21and 30, 1953, a majority of the Respondent's employeesi in an appropriate unit who voted in asecret-ballot election conducted by the said Regional Director in Case No 19-RC-1186 desig-nated the Union as their representative for the purposes of collective bargaining, that, byvirtue thereof, the Union from that time has been and now is the exclusive bargaining repre-sentative of all the employees in the appropriateumt, but that from April 30, 1953, to the dateof the complaint the Respondent had refusedto bargaincollectively with the Union.The Respondent's answer, filed on May 14, 1953, admitted the refusal to bargain but deniedthat the Union was designated as bargaining representative by said majority.From my observation of the witnesses and upon the entire record in the case, I make thefollowing:FINDINGS OF FACTL THE BUSINESS OF THE RESPONDENTThe Respondent is, and at all times material herein has been, a nonprofit corporation dulyorganized and existmgunderthe laws oftheState of Washington for the purpose of representingemployer-members in negotiating labor agreements with unions representing employees of itsmembership. Members of the Respondent produce a substantial part of the perishable bakeryproducts produced in the Seattle, Washington, area. Members of the Respondent in the conductof their business in the Seattleareamake purchases and cause to be shipped to the State ofWashington from points outside the State of Washington raw materials valued in excess of$500,000 annually. Members of the Respondent make sales which exceed $ 1,000,000 annually,ofwhich $ 200,000 is shipped direct to States of the United States other than the State ofWashington. The Respondent concedes that certain of its members are and have been at alltimes material herein engaged in commerce within the meaning of the Act.ILTHE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organizationwhich admitsto membership employeesof theRespondentMembers.III.THE UNFAIR LABOR PRACTICESA.The appropriate unitThe complaint alleges, the Respondent's answer admits, and I find that the following unit isappropriate for the purposes of collective bargaining within the meaning of Section 9 (b) ofthe Act'As the Respondent was acting on behalf of member bakeries, the reference in the complaintto the Respondent's employees is taken to mean employees of members of the Respondent. SEATTLE BAKERS BUREAU. INC.109All employees of the member bakeries of Seattle Bakers Bureau, Inc., employed as fore-men? dough mixers, ovenmen, mouldermen, machinemen, benchhands, control-room men,jobbers, bakers, helpers, but excluding guards, professional employees, and supervisors asdefined in the Act, machinists, engineers, clericals, office employees, driver-salesmen,special delivery drivers, over-the-road transport drivers, delivery men, semi-truck-and-trailer drivers, loaders, checkers, wrappers, deliverymen for retail bakeries, stockmen andflour blenders, assistant stockmen and flour blenders, men in charge of miscellaneous help,miscellaneous help, floorladies, assistant floorladies, machine operators, experienced girls,beginners, and all other employees.B. The Union's majorityOn December 23, 1952, the Board issued its Decision and Direction of Election among theRespondent's employees in the appropriate unit heretofore found.3 Pursuant thereto an elec-tion by secret ballot was conducted during the period between January 21 and 30, 1953. Ac-cording to the tally of ballots, a majority of the employees in the unit who voted in this electiondesignated the Union the collective-bargaining representative of all the employees in saidunit.4 On February 5, 1953, the competing labor organization, hereinafter called AFL, whichlost the election, filed objections to the conduct of the election and conduct affecting theresults of the election. On February 27, 1953, the Regional Director, who conducted an inves-tigation of the aforesaid objections, issued and served upon the parties his report upon objec-tions, in which he found that the objections raised no substantial and material issues withrespect to the conduct of the election and conduct affecting the results of the election, and herecommended that the objections be overruled and dismissed. Following this the AFL and theEmployer filed exceptions to the report on objections and each petitioned theBoard to recon-sider its Decision and Direction of Elections On April 21, 1953, the Board issued its Supple-mental Decision, Order, and Certification of Representatives in which it overruled theexceptions to the Regional Director's report on objections and certified the Union as thecollective-bargaining representative of the employees in the aforesaid unit.Itis the contention of the Respondent that the decision of the Board both in directing theelection and in overruling the exceptions to the report on objections to the election waserroneous as a matter of law and also that the Board was guilty of arbitrary and capriciousconduct in rendering its decision. The Respondent offered nothing specific in support of itscharge of arbitrary and capricious conduct. I find no evidence of any in this caseThe Respondent takes the position that it is entitled to a review in the courts of the Board'sDecision. So far as these proceedings are concerned,the issues decided administratively in therepresentation case are not reviewable5 It follows therefore that on April 21, 1953, the Unionwas and at all times thereafter has been the collective-bargaining representative of all theemployees in the appropriate unit for the purposes of collective bargaining in respect to ratesof pay, wages, hours of employment, and other conditions of employment within the meaning ofSection 9 (a) of the Act.C.The refusal to bargainOn April 23, 1953, the Union wrote a letter to the Respondent requesting that the Respondentnegotiatewith it concerning theternjsof alabor agreement governing hours, wages, and work-ing conditions of the employees in the appropriate unit, and requested that the Respondent fixa time and place for the commencement of negotiations.On April 28, 1953, the Respondent replied to the Union's letter stating that the Respondentdesired to test the legality of the proceedingresultingin the certification of the Union,6 thatthe only way in which a review of the Board's decision could be obtained would be by a refusalto bargain,and thatitdeclined the request of the Union to commence negotiations The Re-2The Board in its Decision and Direction of Election found that the foremen were not super-^visors within the meaning of the Act.3101 NLRB 1344.4The tally of ballots showed 251 votes for the Union, 224 votes for Bakers Union LocalNo. 9, AFL, 5 against any labor organization, with 18 ballots challenged.5 Kearney & Trecker Corp., 101 NLRB 1577.6The Respondent's principal contentions were that the Board erred in not finding thata contract between the Respondent and the AFL was a bar to an election and that an electionof combined mail and manual ballot was improper and illegal. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent in its answer admits the refusal to bargain. Accordingly, I find that on April 28, 1953,the Respondent refused to bargain collectively with the Union within the meaning of Section 8(a) (5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe operations of the Respondent described in section I, above, occuring in connection withthe Respondent's activities set forth in section III, above, have a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the free flow of commerceUpon the basis of the foregoing findings of fact and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.The Unionis a labor organization within the meaning of section 2(5) of the Act2All employees of the member bakeries of Seattle Bakers Bureau,Inc , employed as fore-men, dough mixers, ovenmen,mouldermen,machinemen,benchhands,control-room men,jobbers, bakers, helpers;but excluding all of the following:guards, professional employees,and supervisors as definedin the Act,machinists,engineers,clericals,office employees,driver-salesmen,special delivery drivers, over-the-road transport drivers, deliverymen,semi-truck-and-trailer drivers,loaders, checkers,wrappers,deliverymen for retail bakeries,stockmen and flour blenders,assistant stockmen and flour blenders,men in charge of miscel-laneous help,miscellaneous help,floorladies,assistant floorladies,machine operators,experienced girls, beginners,and all other employees,constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.3On and at all times after April21, 1953,the Union has been the exclusive representativeof all the employees in the aforesaid appropriate unit for the purposes of collective bargainingwith respect to rates of pay,wages, hours of employment,and other conditions of employment,within the meaning of Section 9(a) of the Act.4.By refusing on and after April28, 1953,to bargain collectively with the Union,the Re-spondent has committed an unfair labor practice within the meaning of Section 8(a) (5) and(1) of the Act.5The aforesaid unfair labor practice is an unfair labor practice affecting commerce withinthe meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Relations Board,and in order to effectuate the policies of the NationalLaborRelations Act, as amended, wehereby notify our employees that:WE WILL bargain collectively upon request with the Congress of Industrial Organizationsas the exclusive representative of all employees in the bargaining unit described hereinwith respect to rates of pay, hours of employment,and other conditions of employment and,if an understanding is reached,embody such understanding in a signed agreement.The bar-gaining unit is:All employees employed as foremen, dough mixers, ovenmen, mouldermen, machine-men, benchhands, control-room men, jobbers, bakers, and helpers, but excludingguards, professional employees, and supervisors as defined in the National LaborRelationsAct, as amended, machinists, engineers, clericals, office employees,driver-salesmen, special delivery drivers, over-the-road transport drivdrs, delivery-men, semi-truck-and-trailer drivers, loaders, checkers, wrappers, deliverymen forretail bakeries, stockmen and flour blenders, assistant stockmen and flour blenders,men in charge of miscellaneous help, miscellaneous help, floorladies, assistant floor-ladies,machine operators, experienced girls, beginners, and all other employees. SEATTLE BAKERS BUREAU, INC.111WE WILL NOT interfere with, restrain, or coerce our employees in the exercise of theirright to self-organization, to form labor organizations, to join or assist the Congress ofIndustrial Organizations or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, or to refrain from any or allsuch activities, except to the extent that such rights may be affected by an agreementrequiring membership in a labor organization as a condition of employment,as authorizedin Section 8 (a) (3) of the National Labor Relations Act, as amended.SEATTLE BAKERS BUREAU, INC., onbehalf of ...........................................Employer.Dated ................By........................................ ..................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.Supplemental ReportAfter a hearing before a Trial Examiner of the National Labor Relations Board on May 21,1953, and after the issuance of an Intermediate Report and Recommended Order based uponthe record then made, the National Labor Relations Board, herein called the Board, by itsorder dated August 25, 1953, as amended November 5, 1953, remanded the proceeding to theRegional Director for the Nineteenth Region for further hearing for the purpose of obtainingevidence with regard to: (1) The terms of all past and present union-security contractsbetween Respondent and Bakers Union Local No 9, AFL, (2) whether all employees employedon June 21, 1952, and covered by the contract executed on that date between Respondent andBakers Union Local No. 9, AFL were members of that union on that date; and (3) if any suchemployees were nonmembers on that date, whether they were at any time afforded a 30-daygrace period before being required to join said unionPursuant to notice a hearing was held before the undersigned in Seattle, Washington, onOctober 26, 1953. The parties were represented by counsel and participated in the hearing.All parties were afforded opportunity to file briefs, and a brief has been received from theUnion.Inaccordance with the direction of the Board's order of November 5, based upon theevidence taken at the reopened hearing, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACTA.Concerning union-security contractsThe contract between the Respondent and Bakers Union LocalNo. 9, AFL,herein called LocalNo. 9, forthe periodMay 1, 1947, to May 1, 1948, inrespect to union security,provided:Only members of the Bakers'Union No. 9 and Helpers shall be employed,the same to besecured through the office of the Union.The contract for the period May 1, 1948, to May1, 1949, provided:Membership in good standing in the Union shall be a condition of employment.For thepurpose of this section,tender of the initiation fee on or immediately following thethirtiethday ofemployment and tender of the periodic dues uniformly required as acondition of retaining membership shall constitute good standing in the Union. Thisshall become effective upon certification by the National Labor Relations Board as pro-vided in Sections 8 (a) (3), and 9(e) of the Labor-Management RelationsAct of 1947.All subsequent contracts, and specifically the one signed on June 26, 1952, have provided,and now provide: 1 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDMembership in good standing in the Union shall be a condition of employment.For thepurpose of this section,tender of the initiation fee on or immediately following thethirtieth day of employment and tender of the periodic dues uniformly required as a con-dition of retaining membership shall constitute good standing in the Union.B.Concerning membership in Local No. 9A list of employees of Respondent's members as of June 21 and 22, 1952, but including somenot in the bargaining unit, was sufficiently identified and received in . vidence. The number ofsuch employees is approximately 520. Charles Meredith, secretary-treasurer of Local No. 9,identified a list of names which he testified constituted the roster of members of Local No. 9as of June 21, 1952. All but about 20 of the employeesappearas members on the Local No. 9roster.Meredith testified that one is considered a member of Local No. 9 if he has madeapplication for membership and has not been suspended or expelled. A member may, withoutpenalty of suspension or expulsion, fail to pay dues for 6 months or longer; as much time asthe applicant regpires is allowed to complete payment of the initiation fee. I find that as ofJune 21, 1952, the records of Local No. 9 indicate that about 500 of the 520 employees were itsmembers. Some doubt upon the accuracy of the records is cast by the credited testimony ofDelbert Dahl, an employee of Langendorf United Bakeries, Cake-Cookie Division. Dahl testifiedthat he has been employed by LangendorfsinceSeptember 1951 and has never at any time beena member of Local No. 9 although carried as one on the roster received in evidence.Because the evidence does not establish how recently,those claimed as members of LocalNo. 9 have paid dues or how many, if any, have not completed applications for membership,and because the order of remand does not appear to require such a finding. I do not decidewhether on June 21 employees of Respondent's members had designated Local No. 9 as theirrepresentative.C.Concerning the 30-daygrace period to nonmembersof Local No. 9The evidence }s, and I find, that no employee suffered loss of employment because ofnonmembership in Local No. 9 in the 30-day period following June 21, 1952.RIVIERA MINES COMPANYandINTERNATIONAL UNIONMINE, MILL & SMELTER WORKERS,IND., Petitioner. CaseNo. 21-RC-3276. March 30, 1954DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLaborRelationsAct,ahearingwas held before H. C.Bumgarner, hearing officer. The hearing officer's rulingsmade at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organization involved claims to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find that the following employees constitute a unitappropriate for purposes of collective bargaining within the108 NLRB No. 21.